                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ROOF REVOLUTION INC a/a/o Mariane
Newton,

             Plaintiff,

v.                                                 Case No: 2:21-cv-253-JLB-NPM

ELECTRIC INSURANCE COMPANY,

             Defendant.


                                        ORDER

      The parties have filed a Joint Motion to Remand to State Court. (Doc. 10.)

Defendant originally removed this breach of contract action to federal court based

on diversity of citizenship, relying on an invoice purportedly establishing an amount

in controversy exceeding $120,000. (Doc. 1.) Plaintiff’s complaint did not,

however, account for payments Defendant previously made and the parties now

agree that “the value of this case . . . does not exceed the diversity jurisdictional

limit of $75,000.” (Doc. 10 ¶ 6.) As such, the parties jointly seek remand.

      Accordingly, it is ORDERED that:

      1.     The Joint Motion to Remand to State Court (Doc. 10) is GRANTED.

      2.     Defendant’s motion to dismiss (Doc. 2) is DENIED WITHOUT

             PREJUDICE as moot in light of this Order.

      3.     The Clerk is DIRECTED to REMAND this case to the Circuit Court

             of the Twentieth Judicial Circuit, in and for Collier County, Florida,

             terminate any pending deadlines and motions, and close the file.
ORDERED at Fort Myers, Florida, on May 6, 2021.




                              -2-
